17-13633-mkv         Doc 253       Filed 03/20/19       Entered 03/20/19 15:55:01   Main Document
                                                      Pg 1 of 9


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
 In re:
                                                                  Chapter 11
 Robert Francis Xavier Sillerman,
 Robert F. X. Sillerman,                                          Case No. 17-13633 (MKV)
 Robert F. Sillerman,
 Robert X. Sillerman,
                                              Debtor.
 -------------------------------------------------------------X

                    ORDER (A) DIRECTING PRODUCTION OF DOCUMENTS BY,
                    AND APPEARANCE FOR EXAMINATION OF, THE DEBTOR,
                   AND (B) AUTHORIZING THE ISSUANCE OF SUBPOENAS FOR
                   THE PRODUCTION OF DOCUMENTS AND EXAMINATION OF
                         WITNESSES TO NON-DEBTOR THIRD PARTIES

           Upon the motion (the “Motion”) of the Official Committee of Unsecured Creditors (the

 “Committee”) in the above-referenced case, pursuant to Rule 2004 of the Federal Rules of

 Bankruptcy Procedure: (a) directing production of documents identified on Schedule 1 hereto (the

 “2004 Documents”) by, and appearance for examination of, Robert Francis Xavier Sillerman, the

 above captioned debtor and debtor in possession (the “Debtor”), and (b) authorizing the issuance

 of subpoenas to the persons and entities identified on Schedule 2 hereto (the “2004 Parties”) [ECF

 No. 237]; and good and sufficient notice of the Motion having been given [ECF No. 239]; and no

 other or further notice of the Motion being required; and no objections to the Motion having been

 filed on the docket of this case; and good and sufficient cause appearing therefore, it is

           ORDERED that the Debtor is directed to produce the 2004 Documents so as to be received

 by counsel to the Committee, Meyer, Suozzi, English & Klein, P.C., 990 Stewart Avenue, Suite

 300, Garden City, New York 11530, Attn.: Jil Mazer-Marino, Esq., not later than twenty-one (21)

 days from the Committee’s service of this Order upon counsel to the Debtor by email; and it is

 further
17-13633-mkv       Doc 253      Filed 03/20/19     Entered 03/20/19 15:55:01             Main Document
                                                 Pg 2 of 9


         ORDERED that the Debtor shall appear for oral examination at the offices of Meyer,

 Suozzi, English & Klein, P.C., counsel for the Committee, upon ten day’s written notice delivered

 by email to Debtor’s counsel of record in this case; and it is further

         ORDERED that the Committee may effect service of this Order upon counsel to the

 Debtor via email and that such service shall constitute good and sufficient service and notice of

 this Order and no other or further notice shall be required; and it is further

         ORDERED that this order is without prejudice to the rights of the Committee to seek

 further discovery of the Debtor or of any other person or entity; and it is further

         ORDERED that the Committee is authorized to issue such subpoenas as may be necessary

 to compel the production of documents from and the testimony of, each of the 2004 Parties in

 connection with the administration of this chapter 11 case, including seeking documents and

 testimony related to the Debtor, his assets, including the bankruptcy estate’s potential claims and

 causes of action, direct and indirect investments, and liabilities; and it is further

         ORDERED that this Court shall retain jurisdiction to resolve any issues with respect to

 this Order including, without limitation, the requested production of documents and scheduling of

 the oral examination.

 Dated: New York, New York
        March 20, 2019

                                                                   s/ Mary Kay Vyskocil
                                                                   Honorable Mary Kay Vyskocil
                                                                   United States Bankruptcy Judge




                                                    2
17-13633-mkv      Doc 253      Filed 03/20/19     Entered 03/20/19 15:55:01        Main Document
                                                Pg 3 of 9


                                           SCHEDULE 1


                    DOCUMENTS TO BE PRODUCED BY THE DEBTOR


 1.      All statements for all bank, securities and other financial accounts in which the Debtor
 has or had an interest, including for the last 3 years, whether such accounts are open or closed,
 including but not limited to:

        a.      Chase Bank account numbers ending 3798, 3799 and 6889

        b.      Signature Bank account numbers ending 6435

        c.      Deutsche Bank account numbers ending 4380, 3050

        d.      Merrill Lynch account numbers unknown

 2.    All information concerning all digital or e-wallets, including all identification numbers,
 passwords and personal identification numbers

 3.      All investment summary reports from brokers or investment managers - by month for
 past 2 years received for the 3 years prior to involuntary bankruptcy filing to the present

 4.      All Federal, state and local income tax returns for all jurisdictions for past 3 years
 including all forms and schedules. To the extent the Debtor has not filed tax returns for the last 3
 years, the Debtor should provide the last 3 filed returns

 5.     All documents concerning all claimed and unclaimed tax refunds anticipated by the
 Debtor

 6.    Copies of all personal financial statements prepared by or for the Debtor over the past 3
 years

 7.     Provide the following documents and information for all investments included in the
 "Attachment to Schedule D" of the Debtor’s Schedules of Assets and Liabilities

        a.      Description of business

        b.      Partnership/LLC operating agreements

        c.      Organization documents-filings with Secretary of State; list where and when
                organized

        d.      Statements for all bank or other financial accounts for past 3 years

        e.      Tax returns for past 3 years
                                                  3
17-13633-mkv     Doc 253      Filed 03/20/19     Entered 03/20/19 15:55:01        Main Document
                                               Pg 4 of 9


      f.       Financial statements for past 3 years

      g.       Valuation reports or indications of value on the entity's assets over the past 3
               years

      h.       Issuances or drafts of public filings or registration statements

      i.       Confidential Information Memorandums provided to the Company in the past 3
               years

      j.       Bank Statements for past 2 years

      k.       General ledgers

      l.       Accounting software used by such entity

      m.       If inactive, last date of operations

      n.       Number of employees at entity currently/ highest number of employees on
               historical basis

      o.       Managers of entity

      p.       Detailed listing of assets

      q.       All analyses prepared by third party advisors

      r.       All management (or third party advisor) presentations made to the board of
               directors or management in the last 3 years

      s.       All documentation (i.e., letters of intent /offers/correspondence) received from
               buyers or investors related to purchasing the entire business or specific assets of
               the business

      t.       All information memorandum(s), valuations(s) or other descriptive
               memoranda/presentations prepared in connection with a sale or financing
               transaction over the past 3 years

      u.       Presentations made to existing or potential investors over the last two years (or
               any other recent presentations)

      v.       Most recent business plan; including income statement and cash flow projections

      w.       Detailed asset listing by type, including but limited to current assets, PPE,
               intangible assets, and other assets


                                                  4
17-13633-mkv      Doc 253     Filed 03/20/19     Entered 03/20/19 15:55:01          Main Document
                                               Pg 5 of 9


 8.     All documents regarding the pending public registrations referred to in the "Attachment
 to Schedule 19" of the Schedule of Assets and Liabilities for DGTLX, LLC, Subscription Media
 Investors and Cryptocurrency Investors

 9.     All documents concerning the Debtor’s transfers to or investments in LBSX, LLC or its
 subsidiaries, including documents concerning the source and uses of funds, timing of payment,
 proof of payment.

 10.    All documents concerning the Debtor’s transfers to or investments in Digital Media
 Investors, LLC or its subsidiaries, including documents concerning the source and uses of funds,
 timing of payment, proof of payment.

 11.     All documents concerning any transfers made in the last three years, by, or on behalf of,
 the Debtor to limited liability companies or other entities in which the Debtor has a direct or
 indirect interest, including, documents concerning whether such transfer was a loan or capital
 contribution

 12.   Provide following information for list of investments included in "Attachment to
 Schedule 19" of the Debtor’s Schedule of Assets and Liabilities

        a.      Description of Fund/Investment

        b.      Investment Agreements

        c.      List of fund managers and contact details

        d.     All investment reports, statements, tax reports, written communications from the
               period that is three years prior to the filing of the involuntary bankruptcy petition
               to the present

        e.      Schedule of investments made and distributions received from the period that is
                three years prior to the filing of the involuntary bankruptcy petition to the present

 13.     Copies of all life insurance policies and most recent annual policy statements for each
 policy for which the Debtor is an owner, insured or beneficiary

 14.   All documents concerning all notes receivable for parties listed on "Attachment to
 Schedule A/B No. 30" to the Debtor’s Schedule of Assets and Liabilities

 15.     All documents concerning $1.2 million of deferred income from Fintech Co. - $1.2
 million

 16.      All trust agreements, bank statements, financial statements and tax returns concerning all
 trusts in which Debtor is a beneficiary, grantor, settlor, trustee, or affiliate




                                                  5
17-13633-mkv     Doc 253     Filed 03/20/19     Entered 03/20/19 15:55:01       Main Document
                                              Pg 6 of 9


 17.   Copies of indemnity agreements from parties listed in #34 to Schedule A/B of Debtor’s
 Schedules of Assets and Liabilities:

        a.     FunctionX, Inc. - Rant, Inc.

        b.     FunctionX, Inc. to Series G Investors of FunctionX, Inc.

        c.     FunctionX , Inc. to Illiad Research & Trading, L.P.

        d.     FunctionX, Inc. to American Express

        e.     LBSX, LLC - C. Barton Gullong's pursuant to put option

        f.     LBSX, LLC - purchase Ryan Seacrest Revocable Trust

        g.     LBXS, LLC - purchase John Howard's interests

        h.     Brett Torino and Paul C. Kavanos indemnities $35mm guarantee

        i.     D&O policy

        j.     IDL Mezz, LLC and right of subrogation - loan agreement with Idrive Mezz
               Lender (FL) LLC

 18.   All documents concerning the Debtor’s golf club memberships, including: The Bridge
 Membership; Liberty National; Sebonack Golf Membership; and Trump National Golf Club,
 Bedminster, NJ

 19.    Copy of “Fernandez” promissory note referred to in MOR

 20.    Copies of statements for all bank, securities and investment accounts

 21.    Inventory of all documents and items in storage facility

 22.    Schedule of all liens and encumbrances on each parcel of real property in which the
 Debtor has a direct or indirect interest

 23.   Documents concerning the 2017 charitable donation of an 18.5% interest in LBSX, LLC
 to Tomorrow Foundation




                                                 6
17-13633-mkv       Doc 253    Filed 03/20/19     Entered 03/20/19 15:55:01   Main Document
                                               Pg 7 of 9


                                        SCHEDULE 2


                                       2004 PARTIES


 Marcum, LLP

 Laura Sillerman

 Bethany Gilmore

 John Coughlan

 Mitch Nelson

 Allison Muldoon

 Anna Maria Vistica

 Ewa Bindek

 Edward W. Murphy, III, CPA

 Deutsche Bank

 Merrill Lynch

 Chase Bank

 Fidelity

 Signature Bank

 Abbey Normal , LLC

 Aircraft Acquisition Corp.

 DigiDollars, LLC

 Digital Media Investors, LLC

 Elderberry X, LLC

 18+ Flag Anguilla LLC

 Flag Anguilla Management LLC

 Flag HM, LLC
17-13633-mkv     Doc 253      Filed 03/20/19     Entered 03/20/19 15:55:01   Main Document
                                               Pg 8 of 9


 Flag Leisure Group LLC

 Flag Luxury Properties LLC

 FLPH Nominee LLC

 FS, LLC

 FXM Investment Corp.

 LB Sillerman Company LLC

 LBSX, LLC

 MJX CDO, LLC

 MJX Equity Fund Investments, LLC

 MJX Flag Associates, LLC

 MJX Golf, LLC

 MJX Investors, LLC

 MJX, LLC

 MJX Managing Member, LLC

 MJX Private Equities Investors, LLC

 MJX Real Estate Ventures, LLC

 MJX Theatrical, LLC

 MJX Ventures, LLC

 MJX Wheel Company, LLC

 Pelican Lease Owner LLC

 RFX Acquisition, LLC

 RFXS, LLC

 Sillerman 2006 GP Trust

 Sillerman Commercial Holding Partnership LP

 Sillerman Investment Co. II, LLC


                                                 2
17-13633-mkv     Doc 253     Filed 03/20/19     Entered 03/20/19 15:55:01   Main Document
                                              Pg 9 of 9


 Sillerman Investment Co. III, LLC

 Sillerman Investment Co. IV, LLC

 Sillerman Investment Co. V, LLC

 Sillerman Investment Co. VI, LLC

 Sillerman Investment Co., LLC

 Sillerman Investment Corporation

 Sillerman Residential Properties, LP

 Sillerman Sports Holdings, LLC

 Sillerman/SFXE Manager, LLC

 SYNCX LLC

 Temenos Partners LLC

 Temenos Villas, LLC

 The Checkie, LLC

 XJM Orlando, LLC

 Castle Placement, LLC




                                                3

 4227150
